McBride, J.
The appellants, with others, were petitioners for the establishment of a free gravel road in Park county, under the act of April 8th, 1885, Elliott Supp., section 1472 et seq. At the time the viewers and engineers submitted their report the appellants presented to the board of county commissioners their written motion, asking to be allowed to withdraw their names from the petition and to dismiss the proceeding so far as they were concerned. Leave was refused, and, on motion of the attorneys for the remaining petitioners, the board made the following order:
“And the board, being fully advised in the premises, sustains said motion, and said motion to withdraw, and remonstrance, are hereby overruled and dismissed, from which decision said remonstrators pray an appeal.”
The record does not show that any other order was made or action taken by the board. The appeal was prematurely taken, and the record presents no question for our consideration. An appeal will only lie in such cases from the final order of the board. Neptune v. Taylor, 108 Ind. 459, and cases cited; Tomlinson v. Peters, 120 Ind. 237, and cases cited.
The circuit court did not err in dismissing the appeal.
Judgment affirmed, with costs.